106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herschell L. HARRIS, Plaintiff-Appellant,v.Stanton H. FERGUSON, Jr., Chief, Operations Division;  A.Catherine Amidon, Chief, IMOO;  Rosita Parks,Director;  Shirley Hohn, Shift Leader,Defendants-Appellees.
No. 96-1687.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 24, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert E. Payne, District Judge.  (CA-96-239)
Herschell L. Harris, Appellant Pro Se.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Herschell L. Harris appeals the district court's order denying his tort action as legally frivolous under 28 U.S.C. § 1915 (1994), amended by Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Harris v. Ferguson, No. CA-96-239 (E.D.Va. Mar. 21, 1996).  We deny Harris's motions to appoint counsel, for discovery, for expedited treatment, and for production of documents.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED